DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 September 2020 has been entered. 

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1, 3-5 and 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 5 and 9 recites a method comprising: 
determining dynamically […] a current skill level of a user, using a cognitive spatial distance measurement, comprising: 
generating a customized exercise for the user […] and providing the customized exercise […], wherein the customized exercise is generated based on a language model relevant to the 
collecting a user response by prompting the user to write the sentences, as the user response to the customized exercise;
comparing the response with the reference baseline of skill level; and 
quantifying the current skill level based on deviation from the reference; 
detecting […] a skill gap of the user, wherein the skill gap is detected in terms of the determined current skill level and a reference baseline of skill level, wherein data representing the current skill level and the reference baseline of skill level are stored and processed in the form of tree data structure; 
providing […] at least one recommendation for language improvement of the user, wherein the at least one recommendation is determined based on the detected skill gap and a language model, wherein the language model is specific to the language being learnt by the user, wherein the language model include location information of the stored data representing the current skill level and the reference baseline of skill level; and
generating […] learning modules along with the at least one recommendation to overcome the skill gap by determining whether exercises in the learning modules belong to areas of improvement of the user, determining whether distribution of exercises in the learning modules are in line with various categories reflected in the determine skill gap of the user, finding appropriate sentences and exercises for each category, and determining appropriate length of sentences being included in the learning modules.
The limitations of determining a skill level of a user, generating and delivering an exercise and collecting a response, detecting a skill gap, providing a recommendation for 
That is, the claims 1, 5 and 9 merely recite one or more hardware processors of a language processing system deployed on a cloud network, wherein an I/O interface is configured to provide interfaces with communication channels and corresponding communication protocols for the system deployed on the network to interface with a client device used by the user. 
But for this generic computerized arrangement of a client device with an I/O interface configured to communicate with a cloud network via interfaces with communication channels, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the client device and cloud network language, “determining”, “generating” “detecting”, and “providing” in the context of these claims encompasses a user manually determining a user skill level, providing an exercise and receiving a response, determining a skill gap, providing a recommendation, and generating learning modules. For example, a person could manually determining a user’s skill level, decide on an exercise to deliver to the user, collect a response from the user, determine a skill gap, and provide learning modules, as a mental process of observing the user and performing evaluations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, since the series of steps are directed to a method for performing an evaluation of a student and providing remedial instruction, the claims also fall under the “Certain Methods of Organizing Human Activity” groupings in the 2019 PEG, which includes managing personal behavior such as “teaching”. Accordingly, the claims recite an abstract idea. 
i.e., as a generic user device configured to interact with a user and with processors on a cloud network via generic communication channels in order to perform the claimed steps of delivering an exercise, receiving a response, determine a skill gap and determine and generate appropriate exercises) such that it amounts no more than mere instructions to apply the exception using generic computer components. The recitation of hardware processors of a cloud network communicating with the user device to perform the claimed steps as recited similarly involves no more than generally linking the use of the judicial exception to a particular technological environment or field of use (cloud computing). Merely deploying the system on a cloud network using generic communication channels, as claimed, does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a cloud environment. See MPEP 2106.05(h), (e). Accordingly, the additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
Dependent claims 3, 4, 7 and 8 recite the same abstract idea as in claims 1, 5 and 9, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. The claims only recite additional details of the abstract idea itself (determining deviation in claims 3 and 7, and determining the skill gap in claims 4 and 8), and therefore are not sufficient to direct the claimed abstract idea to significantly more. 

Response to Arguments
4.	Applicant's arguments filed 24 September 2020 with respect to the section 101 rejection of claims 1, 3-5 and 7-9 have been fully considered but they are not persuasive. 
	Regarding Step 2A, prong 2 of the Revised 2019 Subject Matter Eligibility Guidance, Applicant first points to the claimed processing system deployed on the cloud network and providing the exercise using an I/O interface configured to provide interfaces with communication channels and corresponding communication protocols for the system to interface with a client device used by the user, and alleges these limitations integrate the exception into the practical application of improving the language skill of a user. Specifically, Applicant argues that the technical features/advancements of a cloud-based processing system with an I/O interface 
	Regarding Step 2B, Applicant similarly argues that the additional technical features relating to the cloud computing system and communication channels for communicating with a user device amount to significantly more than the abstract idea itself. Applicant further argues that the use of the cloud computing system improves the efficiency of language learning by addressing issues with prior art systems, dynamically collecting data and showing real-time suggestions, which help to reduce/eliminate the user skill gap and otherwise improving language skills of the user. Applicant again points to the claimed cloud computing arrangement and contends that this arrangement leads to these improvements in language learning and therefore the claim as a whole amounts to significantly more. However, as detailed above the use of cloud . 		

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715